DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 07/08/2022 is acknowledged.
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 5 and claim 12 line 7 recited the limitation “a plane” is unclear, is that same or different from a plane as previous claimed in claim 1 line 4 and claim 12 line 6? For examination purposes, the examiner has interpreted this limitation to mean that it is different from a plane previous claimed. Clarification is requested. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 2015/0255427).
As for claim 1, Sung et al. disclose in Figs. 1-2 and the related text an interposer apparatus comprising: 
a first side (upper/top side); 
a second side adjacent to and substantially perpendicular to a plane of the first side, wherein the second side includes a plurality of step features 110 that include: 
a first face (horizontal face) in a plane substantially parallel to the plane of the first side, a second face (side/vertical face) with a plane substantially perpendicular to the plane of the first face, and wherein the first face and the second face meet to form a step feature 110; 
wherein the first face of one of the step features is to couple with a die 230/250; and 
electrical routing 430 disposed in the apparatus to electrically couple the first face of the one of the step features with the die 230/250 (fig. 1).  

As for claim 2, Sung et al. disclose the apparatus of claim 1, wherein the first face includes one or more electrical connectors 151/153 to electrically couple the die 230/250 with the electrical routing 430.  

As for claim 6, Sung et al. disclose the apparatus of claim 1, wherein the first side is a top side or a bottom side (top side, fig. 1).  

As for claim 8, Sung et al. disclose the apparatus of claim 1, wherein electrical routing includes a plurality of electrical routings 430 to couple, respectively, with a plurality of electrical connectors 151/153 of the die 230/250.  

As for claim 9, Sung et al. disclose the apparatus of claim 1, wherein the electrical routing is to couple with a voltage source or a ground (electrical signals which can be voltage, [0032]).  

As for claim 10, Sung et al. disclose the apparatus of claim 1, wherein the plurality of step features 110 form a ziggurat shape (fig. 2).  

As for claim 11, Sung et al. disclose the apparatus of claim 1, wherein the one of the step features is a first step feature 111/113; and further comprising a second step feature 115, wherein first faces, respectively, of the first step feature and the second step feature couple with adjacent dies 230/250 (fig. 1).  

As for claim 12, Sung et al. disclose in Figs. 1-2 and the related text a system, comprising: 
one or more dies 230/250; 
an interposer comprising: a first (top) side; 
a second side (side) adjacent to and substantially perpendicular to a plane of the first side, wherein the second side (side) includes a plurality of step features that include: a first (horizontal) face in a plane substantially parallel to the plane of the first side, a second (side/vertical) face with a plane substantially perpendicular to the plane of the first face, and wherein the first face and the second face meet to form a step feature 110; wherein the first face of one of the step features 110 is to couple with a die 230/250; electrical routing 430 disposed in the apparatus to electrically couple the first face of the one of the step features 110 with the die 230/250; and 
wherein the plurality of step features 110 form a ziggurat shape (fig. 2) to the second side; and 
one or more dies 230/250 electrically coupled, respectively, to the first face of one or more step features 110 (fig. 1).  

As for claim 13, Sung et al. disclose the system of claim 12, wherein electrical routing includes a plurality of electrical routings 430 to couple, respectively, with a plurality of electrical connectors 151/153 of the die 230/250.  

As for claim 15, Sung et al. disclose the system of claim 13, wherein the plurality of electrical routings are to couple with a voltage source or a ground (electrical signals which can be voltage, [0032]).    

As for claim 16, Sung et al. disclose the system of claim 13, further comprising a substrate 330, wherein the interposer 100 is to electrically couple with the substrate 330.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. in view of Yu et al. (US 2013/0241057).
As for claims 3-5, 7 and 14, Sung et al. disclose the apparatus of claim 2, wherein the electrical routing includes the one or more electrical connectors 151/153 which include conductive vias (electrode vias, [0049]), wherein the vias are in a layer 100 and wherein the first face and the second face identify a portion of a layer 100 of the apparatus.  
Sung et al. did not disclose vias are copper, wherein copper vias are in silicon wafers and the copper vias have a standardized pitch.  
Yu et al. teach in Fig. 10 and the related text copper vias 29 are in silicon wafers 17 [0026] and copper vias 29 have a standardized pitch (Fig. 10)
The combined device, and Yu et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sung et al. to include copper vias are in silicon wafers and the copper vias have a standardized pitch as taught by Yu et al., in order to provide vertical connections ([ of Yu et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811